Citation Nr: 1020178	
Decision Date: 06/02/10    Archive Date: 06/10/10

DOCKET NO.  08-09 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, as due to service-connected diabetes mellitus.

2.  Entitlement to service connection for erectile 
dysfunction, as due to service-connected diabetes mellitus.

3.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to July 
1969. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA), granting entitlement to service 
connection for PTSD and assigned a 10 percent rating, and 
from an August 2007 rating decision denying entitlement to 
service connection for peripheral neuropathy and erectile 
dysfunction as due to service-connected diabetes mellitus.  
Timely appeals were noted with respect to the assigned 
disability rating for PTSD and the denial of service 
connection for peripheral neuropathy and erectile 
dysfunction.

During the pendency of the Veteran's appeal, the RO awarded 
an increased evaluation for the service-connected PTSD from 
10 percent to 30 percent, effective March 29, 2005, the date 
of the Veteran's claim for service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an original or increased rating, 
the claimant will generally be presumed to be seeking the 
maximum benefit allowed by law or regulations, and it follows 
that such a claim remains in controversy where less than the 
maximum benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).   The Court further held that, where a claimant has 
filed a notice of disagreement as to a RO decision assigning 
a particular rating, a subsequent RO decision awarding a 
higher rating, but less than the maximum available benefit, 
does not abrogate the appeal.  Id.  Thus, the issue remains 
in appellate status. 

In May 2009, the Veteran filed claims for service connection 
for hypertension, sleep apnea, glaucoma and "stress."  As 
no action has yet been taken on these claims, they 
are referred to the RO for appropriate action.  



This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.  


REMAND

In correspondence dated in May 2007, the RO notified the 
Veteran of: information and evidence necessary to 
substantiate the claims for service connection; information 
and evidence that VA would seek to provide; and information 
and evidence that the Veteran was expected to provide.  The 
Veteran was also notified of the way initial disability 
ratings and effective dates are established.  However, the 
Veteran was not notified of the information and evidence 
necessary to substantiate a claim for secondary service 
connection.  Since this is the primary assertion of the 
appellant, proper notice should be given.  

Laboratory testing in March 2005 revealed elevated fasting 
glucose.  In May 2005, a private physician, Dr. Drewry, 
diagnosed diabetes mellitus based on lab testing.  However, a 
second physician, Dr. Groff, found only evidence of 
hyperglycemia in June 2005, noting in his records that 
"there is no current evidence of diabetes mellitus based on 
today's normal range fasting blood sugar."    

On VA examination in March 2007, the Veteran indicated that 
his diabetes had been discovered approximately a year and a 
half prior.  He had an "occasional tingling" in his 
extremities and "complete impotency" for "five to six 
years."  A neurological examination was negative.  The 
Veteran was diagnosed with diabetes mellitus and erectile 
dysfunction.  There was no finding of peripheral neuropathy.  

On VA examination in June 2007, the Veteran stated that he 
had been diagnosed with diabetes mellitus in March 2007.  His 
current symptoms included blurry vision and dizziness 
associated with high blood sugar levels.  He had 
approximately 3 hypoglycemic reactions per year.  He had had 
erectile dysfunction "for the past 5 or 6 years."  The 
examiner noted that the Veteran does have both diabetes 
mellitus and hypertension which "do affect sexual 
function."  It was concluded that it was less likely than 
not that erectile dysfunction and peripheral neuropathy were 
caused by service connected diabetes mellitus because both 
disorders had been present for five to six years, whereas 
diabetes mellitus had only been present for one to two years.  

In a July 2007 VA clinical note, the Veteran denied numbness, 
burning or tingling in any of his extremities.  In August 
2007, Dr. Groff provided a statement indicating that he had 
diagnosed the Veteran with diabetes mellitus, which was 
treated solely with restricted diet.  Peripheral neuropathy 
and erectile dysfunction were listed by Dr. Groff as 
"complications" of the Veteran's diabetes.  

While the June 2007 VA examiner reviewed the Veteran's 
Computerized Patient Record System (CPRS), the claims folder, 
including Dr. Groff's August 2007 statement were not 
reviewed.  The opinion should be based on the entire record.  

In August 2009, the Veteran provided written authorization 
for VA to obtain the records of his treatment at the 
Jacksonville, Florida Vet Center, where he has been treated 
for PTSD since 2002.  The only Vet Center records on file are 
dated 2005 to 2006.  Because VA is on notice that there are 
additional records that may be applicable to the Veteran's 
PTSD claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R.      § 3.159(c)(2) (2008); Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In April 2010, the Veteran provided a March 2010 VA clinical 
note reflecting increased irritability, nightmares and 
flashbacks due to his service-connected PTSD.  The Veteran's 
"functioning was limited."  On mental status examination, 
the Veteran reported a decrease in cognitive functioning and 
could not make eye contact.  VA is obliged to afford a 
Veteran a contemporaneous examination where there is evidence 
of an increase in the severity of the disability.  See 
VAOPGCPREC 11-95 (1995).  A request for the Veteran's VA 
treatment records since November 2009 should also be 
accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
his claim for service connection for 
peripheral neuropathy and erectile 
dysfunction as secondary to diabetes 
mellitus.  

(b) Notify the veteran of the information 
and evidence he is responsible for 
providing;  

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and 

2.  After obtaining any necessary 
authorization from the Veteran, contact 
the Jacksonville, Florida Vet Center and 
request that all records of the Veteran's 
treatment for PTSD since 2002 be provided 
for association with the claims folder.  
If such records are unavailable, a 
negative response should be obtained.

3.  Request that all records of the 
Veteran's treatment for PTSD at the 
Jacksonville, Florida VA Outpatient 
Clinic or St. Mary's VA Community Based 
Outpatient Clinic since November 2009 be 
provided for inclusion with the claims 
folder.  If such records are unavailable, 
a negative response should be obtained.

4.  Schedule the Veteran for a VA 
psychiatric examination in order to 
ascertain the current level of severity 
of his service-connected PTSD.  The 
claims folder should be reviewed prior to 
the examination, and a notation to the 
effect that this record review took place 
should be included in the report.  

The examiner is requested to determine 
all current manifestations associated 
with the Veteran's service-connected PTSD 
and to comment on their severity; and 
specifically address the degree of social 
and occupational impairment caused by the 
Veteran's PTSD.  A current Global 
Assessment of Functioning (GAF) scale 
score should be provided.   

5.  Forward the claims folder to the June 
2007 VA examiner, if available (otherwise 
to another physician), to review and 
determine if the Veteran has peripheral 
neuropathy and/or erectile dysfunction 
due to service-connected diabetes 
mellitus.  The examiner should review the 
entire claims folder, including private 
medical reports and the statement by Dr. 
Groff dated in August 2007.  The examiner 
should indicate whether there is a 50 
percent probability or greater that the 
Veteran has peripheral neuropathy and/or 
erectile dysfunction that is due to or 
aggravated by service-connected diabetes 
mellitus.  If aggravated, what 
measurable, permanent increase in 
pathology is due to the service-connected 
diabetes mellitus.  A rationale for the 
opinion should be included.   

6.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If any issue on appeal 
continues to be denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case.  The 
Veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



 Department of Veterans Affairs


